Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims have been renumbered as shown below:

Claim 1 is not renumbered
Claims 4 - 8 have been renumbered as claims 2 - 6 respectively
Claims 10 - 11 have been renumbered as claims 7 - 8 respectively
Claims 26 - 27 have been renumbered as claims 9 - 10 respectively
Claim 30 has been renumbered as claim 11
Claim 13 has been renumbered as claim 12
Claims 15 - 17 have been renumbered as claims 13 - 15 respectively
Claims 21 - 25 have been renumbered as claims 16 - 20 respectively
Claims 28 - 29 have been renumbered as claims 21 - 22 respectively
Claims 31 - 35 have been renumbered as claims 23 - 27 respectively

Response to Amendment
Applicant’s amendment filed 6/6/2022 has been fully considered and as a result claims 1, 4 - 8, 10 - 11, 13, 15 - 17, 21 - 35 are now allowed.

Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 6/6/2022, page 16, last paragraph), Applicant merged or converted object/allowed claims into independent claims. The prior art does not disclose the limitations of claims 3, 14, 19, 2, 12, 9, 18, 20 (CLM 8/11/2020).

Claims 1, 4 - 8, 10 - 11, 13, 15 - 17, 21 - 35 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632